Latimer, Judge
(concurring in the result) :
I concur in the result.
I fail to find any relevancy in that part of the Court’s opinion which discusses the inconsistencies in the testimony of certain witnesses. Assuming a contradictory witness can be disbelieved by the court-martial, that does not concern us in this instance. Here, when the testimony of record is interpreted in a light most favorable to the Government, there is no evidence to establish that this accused aided, abetted, coun-selled, commanded, or procured the commission of this offense in any way. United States v. Guest, 3 USCMA 147, 11 CMR 147.